EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hilton on February 11, 2022.

The application has been amended as follows: 

Claim 25 has been amended as follows:
	In line 4 of claim 25, the recitation “chromatic” has been deleted, and the word -- chromatin -- has been inserted in its place.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Bigdeli (PLoS One. 2015. 10(2): e0117738. 15 pages) cited in the Nonfinal Office Action mailed October 14, 2021.  Bigdeli discloses embedding cells in microspheres and performing serial operation on the isolated cells (abstract), including cell lysis, a 2-step whole genome amplification reaction, and high throughput sequencing (legend of Figure 1 on page 3).  Bigdeli differs from the claimed invention in that Bigdeli does not expressly disclose that the polymer shell of the microspheres comprises (a) PEG-epoxide and amine 
The amendment filed January 4, 2022, of claim 24 deleting the recitation “at least one of” has overcome the rejection under 35 U.S.C. 112(a).  The amendment of claim 24 deleting the recitation “a) PEG-maleimide and dithiol dissolved in oil” has overcome the rejections under 35 U.S.C. 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651